Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Xuezhen Tian (69889) on 08/22/2022.

The application has been amended as follows:









14. (Currently amended) The non-transitory machine-readable medium according to claim 11, wherein the preset time length is a time length TOFDM occupied by at least one orthogonal frequency division multiplexing (OFDM) symbol; 
wherein the performing of the LBT operation within the preset time length after the expected start time To further comprises: 
performing the LBT operation within M TOFDM after the expected start time To; and 6 
Atty. Docket No. 10167P1138USC1 (P1138)wherein the sending of the synchronization signal when the channel is idle further comprises: 
sending the synchronization signal at a time TO+MxTOFDM, wherein M is an integer greater than or equal to 1.











Allowable Subject Matter
Claims 1, 3-4, 6, 8-9, 11, and 13-14 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 6, and 11, the combination of limitations involving, performing, by a network device, a listen before talk (LBT) operation before an expected start time To for transmitting a synchronization signal comprising L synchronization signal blocks; after determining a channel is busy, performing the LBT operation within a preset time length after the expected start time, and sending, by the network device, the synchronization signal after the preset time length after the expected start time when the channel is idle, wherein the preset time length is at least one time length TL used for transmitting the L synchronization signal blocks, among other claim limitations, are non-obvious over the prior art. 
The closest prior art, Ye et al. (US 20190075596 A1) and DAMNJANOVIC et al. (US 20180316454 A1) disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416